Per Curiam.
Assuming that the release from the defendant’s wife to the defendant, executed November 13, 1890, was at all effectual, on the delivery of that release, the defendant became the owner of the property, and his wife became entitled to her dower therein. The right of dower does not depend •upon any agreement between the parties, but is an incident of an estate in fee simple. The moment such an estate vests in the husband, the wife’s inchoate right of dower attaches thereto, and such right of dower existed at the time of the attempted conveyance by the defendant to the plaintiff. The plaintiff is therefore entitled to judgment, with costs. All concur.